Citation Nr: 1206916	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  08-10 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for uterine fibroids status post hysterectomy.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The Veteran served on active duty from June 1992 to July 1993, from January 1999 to July 1999, from October 1999 to February 2000, from October 2000 to March 2001, from May 2001 to July 2001, from October 2001 to June 2002, from November 2003 to March 2004, and from April 2004 to September 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In August 2011, the Veteran failed to appear for a scheduled Travel Board hearing.  In a written statement received in October 2011, the Veteran submitted an ambiguous statement requesting a withdrawal from appeal on the issue involving uterine growths and requesting a continuation of her appeal involving an issue involving tinea versicolor.  The Board sought clarification on these issues from the Veteran's representative as the tinea versicolor issue had not been certified for appeal.

In a written statement received in January 2012, the Veteran's representative clarified the Veteran's intent that she did not wish to withdraw her uterine growth claim from appeal, and that she did not wish a personal hearing before the Board.  The Veteran's representative has not argued that the tinea versicolor claim is currently on appeal.

The issue of entitlement to an increased rating for tinea versicolor has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this claim, which is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Veteran seeks service connection for uterine fibroids status post hysterectomy.  An issue on appeal concerns when her uterine fibroids first manifested.  A January 2009 gynecological clinical record from the Fayetteville VA Medical Center (VAMC) reflects the Veteran's report of prior treatment for her uterine fibroids at the Durham VAMC.  These records are not associated with the claims folder.  The case, therefore, must be remanded to obtain these clearly relevant VA clinical records.  See Bell v. Derwinski, 2 Vet. App. 611   (1992) (holding that VA has constructive notice of VA-generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body). 

Accordingly, the case is REMANDED for the following action:

1.  Clarify with the Veteran the date(s) of her gynecological treatment at the Durham VAMC and, thereafter, obtain these VA clinical records.

2.  Assist the Veteran in obtaining private treatment records pertaining to the hysterectomy performed in approximately July 2010.

3.  Thereafter, readjudicate the claim.  If the benefit on appeal remains denied, furnish the Veteran and her representative a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

